DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/16/2021 regarding claim 1 have been fully considered but they are not persuasive.
Applicant argues: 
Thomas describes that "[s]electing advertisement 80 directs the program guide to display program guide screen 84, which is shown as the lower screen in FIG. 3. Screen 84 typically contains more detailed advertising information 86 on the product or service being promoted." See Thomas at paragraph [0045]. Accordingly, Thomas, at best, describes viewing more detailed advertising information on a product or service being promoted. Viewing more detailed advertising information on a product or service being promoted, as described in Thomas, is not the same as viewing a content offering such as a television program or movie "promoted by the one or more on-screen graphics that were displayed by the plurality of computing devices" as claimed. Accordingly, Thomas fails to teach " ... second information indicating: one or more on-screen graphics of the plurality of on-screen graphics that were displayed by the plurality of computing devices, wherein each of the one or more on-screen graphics promotes a content offering, wherein each content offering comprises at least one of a television program or a movie, and which content offerings, promoted by the one or more on-screen graphics that were displayed by the plurality of computing devices, were viewed by the plurality of computing devices" as recited in claim 1.

Examiner respectfully disagrees.  As applicant has cited above, Thomas teaches a selection of an advertisement that results in more detailed advertising information.  Further, Para 0055 and Fig. 5 teach advertisement usage monitor which monitors information 120 on the user actions that resulted directly from the user’s selection of the advertisement.  Thomas goes on to teach that information 120 includes watching a program, recording a program, purchasing a program, etc.  Para 0043 teaches that an advertisement 54 is for an upcoming television program.  Thus, the limitation, “one or more on-screen graphics of the plurality of on-screen graphics that were displayed by the plurality of computing devices, wherein each of the one or more on-screen graphics promotes a content offering, wherein each content offering comprises at least one of a television program or a movie” is read on one or more graphics of advertisement for an upcoming television program that were displayed by plurality of user  television equipment, wherein each of the graphics for advertisement of television program 
It is also noted Thomas discloses graphics of advertisement is just a particular example. The graphics could also be graphics for content offering of movie, pay per view, video on demand as described as program guide information.

Applicant’s arguments with respect to claim(s) 21-23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. ("Thomas" US 20140229967), and further in view of Bhogal et al. (“Bhogal” US 20150067714), and Rosenberg et al. ("Rosenberg" US 20110078726).

Regarding claim 1, Thomas teaches a system comprising:
a processor; [Thomas - Para 0036: discloses a processor in the main facility as well as each set top box]
a receiver configured to receive second information indicating: [Thomas – Fig. 4: suggests an advertisement usage monitor 96 in television equipment 32]
one or more on-screen graphics of the plurality of on-screen graphics that were displayed by the plurality of computing devices, wherein each of the one or more on-screen graphics promotes a content offering, wherein each content offering comprises at least one of a television program or a movie, and [Thomas – Para 0043, Fig. 2: teaches an advertisement 54 for an upcoming television program.  Selecting the advertisement 54 may direct the user to screen 62 and may contain options 72 that allow the user to order the advertised program (if the program is a pay per view program).  Para 0008: discloses the system may monitor which program guide screens are accessed by users most frequently. Information such as which advertisements are used] 
which content offerings, promoted by the one or more on-screen graphics that were displayed by the plurality of computing devices, were viewed by the plurality of computing devices; and [Thomas – Para 0055, Fig. 5: teaches advertisement usage monitor which monitors information 120 on the user actions that resulted directly from the user’s selection of the advertisement.  Information 120 may also include information on actions taken automatically by the program guide. The actions included in information 120 may include watching a program, recording a program, purchasing a program, etc.]
 a transmitter configured to transmit, to a plurality of computing devices, first information to enable display of a plurality of on-screen graphics by the plurality of computing devices;
the processor configured to generate, based on the second information, third information indicating which of the one or more on-screen graphics caused a greatest number of content offering viewings by the plurality of computing devices.

However, Bhogal teaches a transmitter configured to transmit, to a plurality of computing devices, first information to enable display of a plurality of on-screen graphics by the plurality of computing devices; [Bhogal - Para 0045: discloses a user may be presented with an option to watch an advertisement or to enable overlays instead of watching advertisements interspersed between programming content segments] 
Thomas and Bhogal are analogous in the art because they are from the same field of displaying advertisements [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas in view of Bhogal to advertising options for the reasons of improving efficiency by choosing how advertisements are displayed.
Thomas and Bhogal do not explicitly teach the processor configured to generate, based on the second information, third information indicating which of the one or more on-screen graphics caused a greatest number of content offering viewings by the plurality of computing devices.

However, Rosenberg teaches the processor configured to generate, based on the second information, third information indicating which of the one or more on-screen graphics caused a greatest number of content offering viewings by the plurality of computing devices. [Rosenberg – Para 0083: discloses data collection server 617 may compile monitoring data of user interaction with a number of advertisements to determine the most effective advertisements and/or characteristics common to the most effective advertisements.] 
Thomas, Bhogal, and Rosenberg are analogous in the art because they are from the same field of impression values [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and Bhogal in view of Rosenberg to viewer projections for the reasons of improving impression rates.

Regarding claim 2, Thomas, Bhogal, and Rosenberg teaches the system of claim 1, wherein the second information further indicates metadata indicative of at least one of: 
a type associated with the one or more on-screen graphics, or display time of the one or more on-screen graphics. [Rosenberg – Para 0051: teaches datastore 410 may include metadata or other descriptive information associated with the advertisement elements (e.g., data describing the element type and/or information identifying a company, organization, product, or service associated with the advertisement element)]

Regarding claim 5, Thomas, Bhogal, and Rosenberg teaches The system of claim 1, wherein the plurality of computing devices comprises at least one of: a television, a smart television, a smartphone, a tablet computing device, a set-top-box, an electronic billboard, an electronic reader device, a gaming console, a portable gaming device, a computing device, or a phablet. [Thomas - Para 0033: discloses user television equipment may be any suitable equipment for providing television to the user that contains sufficient processing capabilities to implement an interactive television program guide.  Fig. 1: suggests the use of a television and a set top box].

Regarding claim 6, Thomas, Bhogal, and Rosenberg teaches the system of claim 1, wherein the third information indicates an effectiveness at increasing playback of the promoted content offerings. [Thomas - Para 0062, Fig. 9: discloses collected information is used to determine the relative value of various advertisements].

Regarding claim 7, Thomas, Bhogal, and Rosenberg teaches the system of claim 1, wherein the second information further comprises a duration of consumption of the promoted content offerings, frequency of consumption of the promoted content offerings, or a genre associated with the promoted content offerings. [Thomas – Para 0055, Fig. 4: discloses an advertisement usage monitor (item 96) which may contain information on the number of times that the advertisement was displayed]

Regarding claim 8, Thomas teaches a method comprising:
receiving second information indicating: [Thomas – Fig. 4: suggests an advertisement usage monitor 96 in television equipment 32]
one or more on-screen graphics of the plurality of on-screen graphics that were displayed by the plurality of computing devices, wherein each of the one or more on-screen graphics promotes a content offering, wherein each content offering comprises at least one of a television program or a movie, and [Thomas – Para 0043, Fig. 2: teaches an advertisement 54 for an upcoming television program.  Selecting the advertisement 54 may direct the user to screen 62 and may contain options 72 that allow the user to order the advertised program (if the program is a pay per view program).  Para 0008: discloses the system may monitor which program guide screens are accessed by users most frequently. Information such as which advertisements are used]
which content offerings, promoted by the one or more on-screen graphics that were displayed by the plurality of computing devices, were viewed by the plurality of computing devices; and [Thomas – Para 0055, Fig. 5: teaches advertisement usage monitor which monitors information 120 on the user actions that resulted directly from the user’s selection of the advertisement.  Information 120 may also include information on actions taken automatically by the program guide. The actions included in information 120 may include watching a program, recording a program, purchasing a program, etc.]
 transmitting, to a plurality of computing devices, first information to enable display of a plurality of on-screen graphics by the plurality of computing devices;
generating, based on the second information, third information indicating which of the one or more on-screen graphics caused a greatest number of content offering viewings by the plurality of computing devices.

However, Bhogal teaches transmitting, to a plurality of computing devices, first information to enable display of a plurality of on-screen graphics by the plurality of computing devices; [Bhogal - Para 0045: discloses a user may be presented with an option to watch an advertisement or to enable overlays instead of watching advertisements interspersed between programming content segments]
In addition, the rationale of claim 1 regarding Bhogal is used for these limitations.
Thomas and Bhogal do not explicitly teach generating, based on the second information, third information indicating which of the one or more on-screen graphics caused a greatest number of content offering viewings by the plurality of computing devices.

However, Rosenberg teaches generating, based on the second information, third information indicating which of the one or more on-screen graphics caused a greatest number of content offering viewings by the plurality of computing devices. [Rosenberg – Para 0083: discloses data collection server 617 may compile monitoring data of user interaction with a number of advertisements to determine the 
In addition, the rationale of claim 1 regarding Rosenberg is used for these limitations.

Regarding claim 9, Thomas, Bhogal, and Rosenberg teaches the method of claim 8, wherein the second information further indicates metadata indicative of at least one of: 
a type associated with the one or more on-screen graphics, or display time of the one or more on-screen graphics. [Rosenberg – Para 0051: teaches datastore 410 may include metadata or other descriptive information associated with the advertisement elements (e.g., data describing the element type and/or information identifying a company, organization, product, or service associated with the advertisement element)]

Regarding claim 12, Thomas, Bhogal, and Rosenberg teaches The method of claim 8, wherein the plurality of computing devices comprises at least one of: a television, a smart television, a smartphone, a tablet computing device, a set-top-box, an electronic billboard, an electronic reader device, a gaming console, a portable gaming device, a computing device, or a phablet. [Thomas - Para 0033: discloses user television equipment may be any suitable equipment for providing television to the user that contains sufficient processing capabilities to implement an .

Regarding claim 13, Thomas, Bhogal, and Rosenberg teaches the method of claim 8, wherein the third information indicates an effectiveness at increasing playback of the promoted content offerings. [Thomas - Para 0062, Fig. 9: discloses collected information is used to determine the relative value of various advertisements].

Regarding claim 14, Thomas, Bhogal, and Rosenberg teaches the method of claim 8, wherein the second information further comprises a duration of consumption of the promoted content offerings, frequency of consumption of the promoted content offerings, or a genre associated with the promoted content offerings. [Thomas – Para 0055, Fig. 4: discloses an advertisement usage monitor (item 96) which may contain information on the number of times that the advertisement was displayed]

Regarding claim 15, Thomas teaches A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor, cause: [Thomas - Claim 139: discloses a non-transitory machine readable medium comprising instructions]
receiving second information indicating: [Thomas – Fig. 4: suggests an advertisement usage monitor 96 in television equipment 32]
one or more on-screen graphics of the plurality of on-screen graphics that were displayed by the plurality of computing devices, wherein each of the one or more on-screen graphics promotes a content offering, wherein each content offering comprises at least one of a television program or a movie, and [Thomas – Para 0043, Fig. 2: teaches an advertisement 54 for an upcoming television program.  Selecting the advertisement 54 may direct the user to screen 62 and may contain options 72 that allow the user to order the advertised program (if the program is a pay per view program).  Para 0008: discloses the system may monitor which program guide screens are accessed by users most frequently. Information such as which advertisements are used]
whether content offerings, promoted by the one or more on-screen graphics that were displayed by the plurality of computing devices, were viewed by the plurality of computing devices; and [Thomas – Para 0055, Fig. 5: teaches advertisement usage monitor which monitors information 120 on the user actions that resulted directly from the user’s selection of the advertisement.  Information 120 may also include information on actions taken automatically by the program guide. The actions included in information 120 may include watching a program, recording a program, purchasing a program, etc.]
Thomas does not explicitly teach transmitting, to a plurality of computing devices, first information to enable display of a plurality of on-screen graphics by the plurality of computing devices; 
generating, based on the second information, third information indicating which of the one or more on-screen graphics caused a greatest number of promoted content offering viewings by the plurality of computing devices.

However, Bhogal teaches transmitting, to a plurality of computing devices, first information to enable display of a plurality of on-screen graphics by the plurality of computing devices;  [Bhogal - Para 0045: discloses a user may be presented with an option to watch an advertisement or to enable overlays instead of watching advertisements interspersed between programming content segments]
In addition, the rationale of claim 1 regarding Bhogal is used for these limitations. 
Thomas and Bhogal do not explicitly teach generating, based on the second information, third information indicating which of the one or more on-screen graphics caused a greatest number of promoted content offering viewings by the plurality of computing devices.

However, Rosenberg teaches generating, based on the second information, third information indicating which of the one or more on-screen graphics caused a greatest number of promoted content offering viewings by the plurality of computing devices. [Rosenberg – Para 0083: discloses data collection server 617 may compile monitoring data of user interaction with a number of advertisements to determine the most effective advertisements and/or characteristics common to the most effective advertisements.]


Regarding claim 16, Thomas, Bhogal, and Rosenberg teaches The non-transitory computer-readable storage medium of claim 15, wherein the second information further indicates metadata indicative of at least one of: a type associated with the one or more on-screen graphics, or display time of the one or more on-screen graphics. [Rosenberg – Para 0051: teaches datastore 410 may include metadata or other descriptive information associated with the advertisement elements (e.g., data describing the element type and/or information identifying a company, organization, product, or service associated with the advertisement element)]

Regarding claim 19, Thomas, Bhogal, and Rosenberg teaches the non-transitory computer-readable storage medium of claim 15, wherein the third information indicates an effectiveness at increasing playback of the promoted content offerings. [Thomas - Para 0062, Fig. 9: discloses collected information is used to determine the relative value of various advertisements]

Regarding claim 20, Thomas, Bhogal, and Rosenberg teaches the non-transitory computer-readable storage medium of claim 15, wherein the second information further comprises a duration of consumption of the promoted content offerings, frequency of consumption of the promoted content offerings, or a genre associated with the promoted content offerings. [Thomas – Para 0055, Fig. 

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg as applied to claim 1 above, and further in view of Ullah ("Ullah" US 20080109307).

Regarding claim 4, Rosenberg do not explicitly teach claim 4.  However, Ullah teaches the system of claim 1, wherein the identifier is used to target a promotional campaign of a product or service to the at least one computing device. [Ullah – Para 0138: discloses advertisements may be targeted and presented to a user based on the user’s mobile DSI (device specific identifier)]
Thomas, Bhogal, Rosenberg, and Ullah are analogous in the art because they are from the same field of content targeting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas, Bhogal, Rosenberg in view of Ullah to targeting information for the reasons of improving personalization by determining targets based on the device.

Regarding claim 11, Thomas, Bhogal, and Rosenberg  do not explicitly teach claim 11.  However, Ullah teaches the method of claim 8, wherein the identifier is used to target a promotional campaign of a product or service to the at least one computing device. [Ullah – Para 0138: discloses advertisements may be targeted and presented to ta user based on the user’s mobile DSI (device specific identifier)]


Regarding claim 18, Thomas, Bhogal, and Rosenberg do not explicitly teach claim 18.  However, Ullah teaches the non-transitory computer-readable storage medium of claim 15, wherein the identifier is used to target a promotional campaign of a product or service to the at least one computing device. [Ullah – Para 0138: discloses advertisements may be targeted and presented to ta user based on the user’s mobile DSI (device specific identifier)]
In addition, the rationale of claim 4 is used for claim 18. 

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Bhogal, and Rosenberg as applied to claim 1 above, and further in view of Shahshahani (“Shahshahani” US 20100030647).

Regarding claim 21, Thomas, Bhogal, and Rosenberg do not explicitly teach claim 21.  However, Shahshahani teaches the non-transitory computer-readable storage medium of claim 15, wherein the generating further comprises:
executing at least one machine learning algorithm to generate fourth information indicating which combination of on-screen graphics of the plurality of on-screen graphics increased the rate. [Shahshahani – Para 0101: teaches advertisement presentation selector 1206 may determine a presentation based on a combination of user attributes with presentation attributes such as a total number of advertisements to be displayed to the user on a resulting web page (e.g., search results 
Thomas, Bhogal, Rosenberg, and Shahshahani are analogous in the art because they are from the same field of advertising effectiveness [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas, Bhogal, and Rosenberg in view of Shahshahani to advertisement presentation selecting for the reasons of improving accuracy when determining the most effective advertisements.

Regarding claim 22, Thomas, Bhogal, and Rosenberg do not explicitly teach claim 22.  However, Shahshahani teaches the system of claim 1, wherein the generating further comprises:
executing at least one machine learning algorithm to generate fourth information indicating which combination of on-screen graphics of the plurality of on-screen graphics increased the rate. [Shahshahani – Para 0101: teaches advertisement presentation selector 1206 may determine a presentation based on a combination of user attributes with presentation attributes such as a total number of advertisements to be displayed to the user on a resulting web page (e.g., search results page, content results page, etc.). Para 0114: teaches weight factors 1508 may be trained using machine learning techniques to predict click probability given the attributes 
In addition, the rationale of claim 21 is used for claim 22.

Regarding claim 23, Thomas, Bhogal, and Rosenberg do not explicitly teach claim 23.  However, Shahshahani teaches the method of claim 8, wherein the generating further comprises:
executing at least one machine learning algorithm to generate fourth information indicating which combination of on-screen graphics of the plurality of on-screen graphics increased the rate. [Shahshahani – Para 0101: teaches advertisement presentation selector 1206 may determine a presentation based on a combination of user attributes with presentation attributes such as a total number of advertisements to be displayed to the user on a resulting web page (e.g., search results page, content results page, etc.). Para 0114: teaches weight factors 1508 may be trained using machine learning techniques to predict click probability given the attributes of the user (user attributes 1504), advertisement (advertisement attribute 1506), and/or a world state. Alternatively, weight factors 1508 may be trained using machine learning techniques to predict the relevance of an advertisement to the user.]
In addition, the rationale of claim 21 is used for claim 23.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAYCEE IMPERIAL/Examiner, Art Unit 2426